Title: To George Washington from William Heath, 20 February 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point Feb. 20. 1781.
                        
                        The last evening I was honored with yours of yesterday. The moment I saw the orders respecting Major Reid, he
                            had notice of it and was ordered to join the light infantry, which he did.
                        Inclosed is a promise of Cols. Sprout and Major Porter, that Capt. Smart shall settle his accounts when his
                            health will permit. They request that Capt. Smart’s discharge may bear date the first instant, to which time he is
                            mustered.
                        I have ordered the Rhode Island and New Hampshire regiments into the Garrison, reduced the detachment on the
                            lines one half, viz. to a hundred rank and file, directed Colo. Hazen to send his regiment to the Garrison except such as
                            are absolutely necessary to guard the provisions and stores at Fish-kill. By a duty return which I have just received from
                            him, with a detail of duty, few, if any, can be spared from his regiment. The situation of the Connecticut line, one
                            regiment being assigned to the North, another to the middle Redoubt, a third to Constitution Island, in case of alarm; the
                            other two regiments can be, in a very short time, thrown over to the Point, I think it will be no hazard to let them
                            remain at their quarters.
                        Will it not be advisable to order in the recruits from Springfield, where I am informed, a number are
                            collected. I have the honor to be With the greatest respect Your Excellency’s Most obedient servant
                        
                            W. Heath
                        
                    